EXHIBIT 10.1

COMPENSATION OF NAMED EXECUTIVE OFFICERS

 

Name and Position

   Fiscal 2006
Base Salary ($)    Fiscal 2007
Base Salary ($)    Fiscal 2006
Bonus ($)

Peter D. Meldrum

President and Chief Executive Officer

   615,000    676,500    338,250

Gregory C. Critchfield, M.D.

President, Myriad Genetic Laboratories, Inc.

   424,000    465,000    200,000

Adrian N. Hobden, Ph.D.

President, Myriad Pharmaceuticals, Inc.

   424,000    465,000    200,000

Jay M. Moyes

Chief Financial Officer

   326,500    355,000    160,000

Mark H. Skolnick, Ph.D. (1)

Chief Scientific Officer

   445,000    480,600    130,000

 

(1) Dr. Skolnick is compensated on an hourly basis. Base salary information
reflects an annualized salary based on 2080 hours worked in a fiscal year.
Actual amounts paid to Dr. Skolnick may vary significantly depending on the
actual number of hours worked.